 


110 HR 947 IH: Afghan Women Empowerment Act of 2007
U.S. House of Representatives
2007-02-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
110th CONGRESS 1st Session 
H. R. 947 
IN THE HOUSE OF REPRESENTATIVES 
 
February 8, 2007 
Mrs. Maloney of New York (for herself, Ms. Jackson-Lee of Texas, Mr. Abercrombie, Mr. Moore of Kansas, Mr. Conyers, Ms. Woolsey, Mr. McNulty, Mr. Schiff, Mr. Moran of Virginia, Ms. Schakowsky, Ms. Shea-Porter, Mr. Grijalva, and Ms. Eddie Bernice Johnson of Texas) introduced the following bill; which was referred to the Committee on Foreign Affairs 
 
A BILL 
To empower women in Afghanistan, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Afghan Women Empowerment Act of 2007. 
2.FindingsCongress makes the following findings: 
(1)Under the oppressive rule of the Taliban, the women of Afghanistan were denied the most basic human rights and fundamental freedoms, including the rights to life, work, education, health care, movement, expression, and religion. 
(2)Many women who attempted to assert their rights under the Taliban regime were subjected to beatings and imprisonments, and many suffer from the long-term consequences of such oppression. 
(3)Women in Afghanistan have one of the highest maternal mortality rates in the world, with an estimated 1,600 deaths per every 100,000 live births. 
(4)Despite efforts by the United States Government and the international community to improve the lives of women and girls in Afghanistan, many women and girls continue to lack access to basic services, including health care and education. Approximately 80 percent of Afghan women are illiterate. 
(5)Today, women and girls in Afghanistan still face oppression resulting from violence and intimidation by the Taliban, other religious extremists, and militia groups within their communities. In recent months, there has been a significant increase in the number of attacks against girls’ schools in an attempt to prevent women and girls from regaining their rights and freedoms. 
(6)According to the United States Commission on International Religious Freedom, the absence of clear protections for the right to freedom of religion or belief for individual Afghan citizens has resulted in a growing number of criminal prosecutions and other official actions against individuals, including women, for exercising their basic rights. 
(7)The strengthening of institutions and other actors, such as nongovernmental organizations, in Afghanistan is essential to building a civil society and holding the Government of Afghanistan to its international obligations under the International Covenant on Civil and Political Rights and other international instruments to protect and ensure the rights of women. 
3.Sense of Congress on women's rights in afghanistanIt is the sense of Congress that— 
(1)the protection of the rights of women and girls in Afghanistan and their full participation in the reestablishment of democracy is essential to the reconstruction of a stable and democratic Afghanistan, and to achieve such a reconstruction, the United States Government must continue to commit resources to advance the rights of women throughout Afghanistan; 
(2)the United States Government should provide strong support for the Afghan Ministry of Women’s Affairs and the Afghan Independent Human Rights Commission, both of which were created by the Agreement on Provisional Agreements in Afghanistan Pending the Establishment of Permanent Governing Institutions, done in Bonn, December 5, 2001 (commonly known as the Bonn Agreement) to remedy past violations of women’s rights and human rights and to establish institutions and programs to ensure policies that advance such rights; 
(3)the United States Government should make it a priority to provide assistance to Afghan-led nongovernmental organizations, particularly Afghan women-led nonprofit organizations; and 
(4)grants and assistance to Afghanistan should be conditioned upon the Government of Afghanistan adhering to international standards for women’s rights and human rights, including the internationally recognized right to freedom of thought, conscience, and religion or belief. 
4.Assistance to women and girlsSection 103(a)(7) of the Afghanistan Freedom Support Act of 2002 (22 U.S.C. 7513(a)(7)) is amended— 
(1)in subparagraph (A), by striking clauses (i) through (xii) and inserting the following: 
 
(i)to provide equipment, medical supplies, and other assistance to health care facilities for the purpose of reducing maternal and infant mortality and morbidity; 
(ii)to establish and expand programs to provide services to women and girls suffering from mental health problems, such as depression, anxiety, and posttraumatic stress disorder; 
(iii)to expand immunization programs for women and children; 
(iv)to protect and provide services to vulnerable populations, including widows, orphans, and women head of households; 
(v)to establish primary and secondary schools for girls that include mathematics, science, and languages in their primary curriculum; 
(vi)to expand technical and vocational training programs to enable women to support themselves and their families; 
(vii)to maintain and expand adult literacy programs, including economic literacy programs that promote the well-being of women and their families; 
(viii)to provide special educational opportunities for girls whose schooling was ended by the Taliban and who now face obstacles to participating in the normal education system, such as girls who are now married and girls who are older than the normal age for their classes; 
(ix)to disseminate information throughout Afghanistan on the rights of women and on international standards for human rights; 
(x)to provide information and assistance to enable women to exercise property, inheritance, and voting rights, and to ensure equal access to the judicial system; 
(xi)to provide legal assistance to women who have suffered violations of their rights; 
(xii)to increase political and civil participation of women in all levels of society, including the criminal justice system; 
(xiii)to provide information and training related to women’s rights and human rights to military, police, judicial, and legal personnel; 
(xiv)to provide assistance to the Ministry of Women’s Affairs and the Afghan Independent Human Rights Commission for programs to advance the status of women; and 
(xv)to develop and implement programs to protect women and girls against sexual and physical abuse, abduction, trafficking, exploitation, and sex discrimination, including providing emergency shelters for women and girls who face danger from violence.; and 
(2)by restating subparagraph (B) to read as follows: 
 
(B)Availability of fundsFor each of the fiscal years 2008 through 2010— 
(i)$5,000,000 is authorized to be appropriated to the President to be made available to the Afghan Ministry of Women’s Affairs for the administration and conduct of its programs; 
(ii)$10,000,000 is authorized to be appropriated to the President to be made available to the Afghan Independent Human Rights Commission for the administration and conduct of its programs; and 
(iii)$30,000,000 is authorized to be appropriated to the President for grants to Afghan women-led nonprofit organizations to support activities including the construction, establishment, and operation of schools for married girls and girls’ orphanages, vocational training and human rights education for women and girls, health care clinics for women and children, programs to strengthen Afghan women-led organizations and women’s leadership, and to provide monthly financial assistance to widows, orphans, and women head of households.. 
5.Sense of Congress on assistanceIt is the sense of Congress that, in providing assistance under section 103(a)(7) of the Afghanistan Freedom Support Act of 2002 (22 U.S.C. 7513(a)(7)), as amended by section 4, the President should— 
(1)condition the provision of such assistance on the recipient adhering to international standards for women’s rights and human rights; and 
(2)ensure that Afghan women-led nongovernmental organizations throughout Afghanistan receive grants without ethnic, religious, or any other discrimination. 
 
